United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41468
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JULIO SANTOS-PADILLA, also known as Jaime Santiago
Guzman-Lopez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-371-ALL
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Julio Santos-Padilla (“Santos”), also known as Jaime

Santiago Guzman-Lopez, appeals the sentence imposed following his

guilty plea to illegal reentry.   8 U.S.C. § 1326(a), (b).      He

argues for the first time on appeal that he is entitled to

resentencing because he was sentenced under the mandatory

Sentencing Guidelines regime held unconstitutional in United

States v. Booker, 125 S. Ct. 738 (2005).    We review this argument

for plain error only.   See United States v. Martinez-Lugo, 411

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41468
                                -2-

F.3d 597, 600 (5th Cir. 2005), cert. denied, ___ S. Ct. ___ (Oct.

11, 2005) (No. 05-6242).

      Our review of the record does not reveal that the district

court’s error affected the outcome of the sentencing proceedings.

See United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33

(5th Cir.), cert. denied, 126 S. Ct. 267 (2005).   Because Santos

has failed to establish that the error affected his substantial

rights, he cannot meet the plain error standard of review.    See

id.   Given that Santos is not entitled to resentencing, we

pretermit discussion of the validity of his appeal waiver.

      AFFIRMED.